150 N.W.2d 251 (1967)
181 Neb. 690
Jimmy D. MADDOX, Appellant,
v.
Maurice H. SIGLER, Warden, Nebraska Penal Complex, Appellee.
Robert NICHOLSON, Appellant,
v.
Maurice H. SIGLER, Warden, Nebraska Penal Complex, Appellee.
Nos. 36524, 36525.
Supreme Court of Nebraska.
April 28, 1967.
*252 Jimmy D. Maddox, pro se.
Robert Nicholson, pro se.
Clarence A. H. Meyer, Atty. Gen., Richard H. Williams, Asst. Atty. Gen., Lincoln, for appellee.
Heard before WHITE, C. J., SPENCER, BOSLAUGH, SMITH, McCOWN and NEWTON, JJ., and MURPHY, District Judge.
SMITH, J.
Prisoners serving sentences petitioned in these proceedings for writs of habeas corpus. They alleged that the sentences were the outcome of irregularities in extradition proceedings. The district court denied the writs without hearings, and petitioners have appealed.
The orders denying the writs were correct. The power of a court to try an accused is not impaired by the fact that officers used unlawful force or deception to bring him from another jurisdiction to the trial. Frisbie v. Collins, 342 U.S. 519, 72 S. Ct. 509, 96 L. Ed. 541; Howell v. Hann, 155 Neb. 698, 53 N.W.2d 81.
Affirmed.